PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Robert Fishel
Application No. 15/977,202
Filed: May 11, 2018
Attorney Docket No. 28553/100
For: MECHANISM AND DEVICE FOR LEFT ATRIAL APPENDAGE OCCLUSION WITH ELECTRICAL ISOLATION
:
:
:
:	DECISION ON PETITION
:              UNDER 37 CFR 1.137(a)
:
:


This is a decision on the petition, filed December 9, 2021, which is being treated as a petition under 37 CFR 1.137(b) to revive the instant nonprovisional application for failure to timely notify the U.S. Patent and Trademark (USPTO) of the filing of an application in a foreign country, or under a multinational treaty that requires publication of applications eighteen months after filing.  See 37 CFR 1.137(f). 
                  
The petition is GRANTED.

Petitioner states that the instant nonprovisional application is the subject of an application filed in an eighteen-month publication country on October 1, 2021. However, the USPTO was unintentionally not notified of this filing within 45 days subsequent to the filing of the subject application in an eighteen-month publication country.  

In view of the above, this application became abandoned pursuant to 35 U.S.C. § 122(b)(2)(B)(iii) and 37 CFR 1.213(c) for failure to timely notify the Office of the filing of an application in a foreign country or under a multilateral international agreement that requires publication of applications 18 months after filing.

A petition to revive an application abandoned pursuant to 35 U.S.C. 122(b)(2)(B)(iii) for failure to notify the USPTO of a foreign filing must be accompanied by:

(1) the required reply which is met by the notification of such filing in a foreign country or under a multinational treaty; 
(2) the petition fee as set forth in 37 CFR 1.17(m); and 
(3) a statement that the entire delay in filing the required reply from the due date of the reply until the filing of a grantable petition was unintentional.

The instant petition has been found to be in compliance with 37 CFR 1.137(b). Accordingly, the failure to timely notify the USPTO of a foreign or international filing within 45 days after the date of filing of such foreign or international application as provided by 35 U.S.C. § 122(b)(2)(B)(iii) and 37 CFR 1.213(c) is accepted as having been unintentionally delayed.

The previous Request and Certification under 35 U.S.C. § 122(b)(2)(B)(i) has been rescinded. A Notice Regarding Rescission of Nonpublication Request which sets forth the projected publication date of March 22, 2022 was previously mailed December 13, 2021.

This application is being forwarded to Office of Data Management to await a reply to the Notice of Allowance and Fee(s) Due mailed March 25, 2022.  

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642. All other inquiries concerning the status of this application should be directed to the Office of Data Management at their customer service line (571) 272-4200.


/April M Wise/
Paralegal Specialist, Office of Petitions